UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 21-1080


KIMARLO ANTONIO RAGLAND,

                     Plaintiff - Appellant,

              v.

NORTH CAROLINA STATE BOARD OF EDUCATION; WILLIAM W. COBEY,
JR., individually and in their representative capacity; AL COLLINS, individually
and in their representative capacity; DAN FOREST, individually and in their
representative capacity; JANET COWELL, individually and in their representative
capacity; REBECCA TAYLOR, individually and in their representative capacity;
REGINALD KENAN, individually and in their representative capacity; KEVIN
HOWELL, individually and in their representative capacity; OLIVIA HOLMES
OXENDINE, individually and their representative capacity; GREGORY ALCORN,
individually and in their representative capacity; WAYNE MCDEVITT, individually
and in their representative capacity; PATRICIA J. WILLOUGHBY, individually and
in their representative capacity; ERIC DAVIS, individually and in their
representative capacity; JUNE ATKINSON, Superintendent,

                     Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. Louise W. Flanagan, District Judge. (5:16-cv-00288-FL)


Submitted: August 19, 2021                                     Decided: August 23, 2021


Before GREGORY, Chief Judge, FLOYD, and RUSHING, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Kimarlo Antonio Ragland, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Kimarlo Antonio Ragland appeals the district court’s order denying his motion to

reopen his civil suit. Having reviewed the record and finding no reversible error, we affirm.

We dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                                AFFIRMED




                                             3